Name: 1999/353/ECSC: Commission Decision of 28 May 1999 terminating the anti-dumping proceeding concerning imports into the Community of certain stainless steel heavy plates originating in Slovenia and South Africa (notified under document number C(1999) 1383)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  technology and technical regulations;  competition;  Africa;  Europe;  international trade
 Date Published: 1999-05-29

 Avis juridique important|31999S03531999/353/ECSC: Commission Decision of 28 May 1999 terminating the anti-dumping proceeding concerning imports into the Community of certain stainless steel heavy plates originating in Slovenia and South Africa (notified under document number C(1999) 1383) Official Journal L 135 , 29/05/1999 P. 0095 - 0096COMMISSION DECISIONof 28 May 1999terminating the anti-dumping proceeding concerning imports into the Community of certain stainless steel heavy plates originating in Slovenia and South Africa(notified under document number C(1999) 1383)(1999/353/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to Commission Decision No 2277/96/ECSC of 28 November 1996 on protection against dumped imports from countries not members of the European Coal and Steel Community(1), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 3 August 1998, the Commission received a complaint concerning alleged injurious dumping by imports into the Community of certain stainless steel heavy plates originating in Slovenia and South Africa.(2) The complaint was lodged by the European Confederation of Iron and Steel Industries (Eurofer) on behalf of Community producers representing a major proportion of the total Community production of the product concerned pursuant to Article 4(1) and Article 5(4) of Commission Decision No 2277/96/ECSC (hereinafter referred to as the "basic Decision").(3) The complaint contained evidence of dumping and of material injury resulting therefrom which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) The Commission after consultation, by a notice published in the Official Journal of the European Communities(2), accordingly initiated an anti-dumping proceeding concerning imports into the Community of certain stainless steel heavy plates currently classifiable within CN codes 7219 21 10 and 7219 22 10 originating in Slovenia and South Africa.(5) The Commission officially advised the exporting producers, importers and representative associations of importers or exporters known to be concerned, the representatives of the exporting countries and the complainant Community producers. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING(6) By a letter of 4 March 1999 to the Commission, Eurofer, formally withdrew its complaint.(7) In accordance with Article 9(1) of the basic Decision, when the complainant withdraws its complaint the proceeding may be terminated unless such termination would not be in the Community interest.(8) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest.(9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of certain stainless steel heavy plates originating in Slovenia and South Africa should be terminated without the imposition of anti-dumping measures,HAS ADOPTED THIS DECISION:Sole ArticleThe anti-dumping proceeding concerning imports into the Community of certain stainless steel heavy plates currently classifiable within CN codes 7219 21 10 and 7219 22 10 and originating in Slovenia and South Africa is hereby terminated.Done at Brussels, 28 May 1999.For the CommissionLeon BRITTANVice-President(1) OJ L 308, 29.11.1996, p. 11.(2) OJ C 289, 17.9.1998, p. 12.